                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 ERIC B. SMITH,

                       Plaintiff,

        v.                                        Case No. 2:18-cv-577
                                                  JUDGE GEORGE C. SMITH
                                                  Magistrate Judge Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.




                                            ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on March 1, 2019. The Magistrate Judge recommended that Plaintiff’s Statement

of Errors be overruled and the decision of the Commissioner of Social Security be affirmed. (See

Report and Recommendation, Doc. 19). This matter is now before the Court on Plaintiff’s

Objections to the Magistrate Judge’s Report and Recommendation. (Doc. 20). The Court will

consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises a single objection to the ALJ’s and Magistrate Judge’s findings: that the

ALJ incorrectly found that Plaintiff’s mental health impairments were not severe. Specifically,

Plaintiff argues that because the ALJ acknowledged that Plaintiff demonstrated a severe

psychological impairment “at one point,” the ALJ should have considered his psychological

impairments when crafting Plaintiff’s residual functional capacity (“RFC”). (Doc. 20, Obj. at 3).

       Plaintiff’s objection presents the same issue already presented to, and carefully considered

by, the Magistrate Judge in the Report and Recommendation. Plaintiff has not presented any new
evidence or argument other than what was previously presented in his Statement of Errors.

Plaintiff merely disagrees with the ALJ and Magistrate Judge’s conclusions, specifically with

respect to the severity of his mental health impairments. However, the ALJ noted that while

records submitted post-hearing “appear to indicate more serious symptoms [of] depression, this

evidence is so recent that it does not support that this condition has lasted at a severe level or

impacted his functioning for at least twelve continuous months from the date of onset (see SSR

82-52) (Exhibits 25F; 26F).” (R. at 19.) The ALJ further noted that the symptoms reported in the

post-hearing records appeared to be “exacerbated by four recent deaths” in Plaintiff’s family, and

that Plaintiff’s complaints in these records “bear little relationship to his reports throughout the

rest of the file and, thus, raise serious questions as to consistency and supportability.” (R. at 19.)

       Moreover, Plaintiff does not identify any limitations that should have been included in his

RFC. As noted by the Magistrate Judge: “While Dr. Olenick and Gebhart found that Plaintiff

tended to lose his train of thought and/or suffer from confusion, their opinions fail identify or

explain how these findings translate into limitations, if any, on Plaintiff’s ability to perform basic

work activities.” (Doc. 19, R&R at 20 n.2). If Plaintiff’s psychological impairments did not

require any additional RFC limitations, then the ALJ’s failure to address the psychological

impairments in crafting the RFC is necessarily harmless. In sum, the Court agrees with the

Magistrate Judge’s conclusions regarding the ALJ’s RFC assessment.

       The Court has carefully considered Plaintiff’s objection, but finds that the decision of the

ALJ was supported by substantial evidence as acknowledged in detail in the Magistrate Judge’s

Report and Recommendation. Therefore, for the reasons stated in the well-reasoned Report and

Recommendation, this Court finds that Plaintiff’s objection is without merit.




                                                   2
       Based on the aforementioned and the detailed Report and Recommendation, the Court finds

that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 19, is ADOPTED and AFFIRMED.

Plaintiff’s Statement of Errors is hereby OVERRULED, and the decision of the Commissioner of

Social Security is AFFIRMED.

       The Clerk shall remove Documents 19 and 20 from the Court’s pending motions list, and

enter final judgment in favor of Defendant, the Commissioner of Social Security.


              IT IS SO ORDERED.
                                                    /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               3
